WHALEY, Judge.
The facts as found in this ease are not disputed. In the ease of Elmhirst, Executrix, v. United States, 38 F.(2d) 915, 69 Ct. Cl. 295, the court in construing section 202 (a) of the Revenue Act of 1918, 40 Stat. 1057, 1060, held the gain or loss arising from the sale of securities by an executor is, for in*147come tax purposes, to be computed on tbe basis of their cost to decedent and not on the basis of their value at the date of decedent’s death. The question in this ease is whether the value of decedent’s securities at time of death is their cost within the meaning of section 202 (a) and (b), Revenue Act of 1921, 42 Stat. 2-27, 229. The two sections, as to the point in issue, in substance, are the same and the decision in the Elmhirst Case, supra, is controlling.
Judgment is for the plaintiff. It is so ordered.
BOOTH, Chief Justice, and WILLIAMS, Judge, concur.